DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/6/22.
Claims 1, 3-5, 13, 15-16, 19 and 21-22 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/7/20 and 9/9/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.

Response to Arguments


Applicant's arguments filed 1/6/22 with respect to claims 1-22 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 1/6/22 with respect to claims 1-22 has been considered but are not persuasive.

	Applicant argued in page 6 that prior art do not teach 	wherein the second coding bin is a coding bin directly following the first context coding bin. Examiner disagree on this because Kim [0165] for example, ctxInc for the syntax element having context based coded bins of the MPM index may be assigned as shown in a table below. TABLE-US-00010 TABLE 10 binIdx Syntax element 0 1 2 3 4 >=5 rem_intra_luma_pred_mode[ ][ ] bypass bypass bypass bypass bypass bypass mpm_idx[ ][ ] 0 1 2 bypass bypass na. Examiner is mapping mpm_idx[2] as first context coding bin. Kim TABLE-US-00010 TABLE 10 binIdx Syntax element 0 1 2 3 4 >=5 rem_intra_luma_pred_mode[ ][ ] bypass bypass bypass bypass bypass bypass mpm_idx[ ][ ] 0 1 2 bypass bypass na. [0167] the bypass coding may be applied to the bins 3 and 4 of the MPM index. Kim [0167] Referring to Table 10, bins 0, 1, and 2 of the MPM index may be coded based on the context model, ctxInc for the bin 0 may be derived as 0, ctxInc for the bin 1 may be derived as 1, and ctxInc for the bin 2 may be derived as 2. Meanwhile, the bypass coding may be applied to the bins 3 and 4 of the MPM index. Applicant argument is not commensurate with the claim language. Examiner has freedom to map any coding bin to second coding bin when claim language is not specific.

Examiner’s note: Examiner’s assessment is claim may be allowable, if Fig. 9-10 and contents of PGPUB [0089-0090] is elaborated in independent claims. However, a new search will be required once claims are presented as suggested based on claim language.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 1, 5, 13, 16 and 19.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1, 5, 13, 16 and 19 because these claim(s) are drawn to a functionality comprising unit which use a generic placeholder, “unit” coupled with functional language “encoding/decoding/coding” in claim 1, 5, 13, 16 and 19 without reciting sufficient structure to achieve the function. 

However, a review of the specification para [0081-0084] and FIG. 8A-B shows corresponding structure.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 13, 15, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 

In the instant case: Applicant does not disclose an algorithm for achieving the functionality “the sequence of the plurality of coding bins" But the statement that one could achieve a functional result is not sufficient to describe an algorithm for achieving it. Notably, specification is completely devoid of a description of the algorithm. The claim functionality “the sequence of the plurality of coding bins“ must be supported by an algorithm to achieve it.

Examiner’s Note: If the contents of the combined teachings of claims 6-8 dated 7/19/19 are added to all current independent claims. Case may be allowable dependent on search based on claim language.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 13, 15, 16, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 20200021807 A1), in view of Zhang (U.S. Pub. No. 20200413045 A1).

Regarding to claim 1, 13 and 19:

1. Kim teach an encoding method for encoding video data, the method comprising: (Kim Fig. 14)
determining a prediction mode of intra prediction for encoding a current data unit, wherein: (Kim [0069] the predictor 330 may determine whether to apply intra-prediction or inter-prediction based on information on a prediction. In this case, a unit for 
the determined prediction mode is a most probable mode (MPM) of a plurality of most probable modes (MPMs) determined for the current data unit; and (Kim [0105] the decoding device may construct the MPM list of the current block and derive the MPM candidate indicated by an MPM index among the MPM candidates of the MPM list as the intra prediction mode of the current block. The MPM index may be signaled in the case that one of the MPM candidates is the optimal intra prediction mode for the current block, and accordingly, overhead may be minimized)
encoding MPM information of the determined prediction mode, wherein the MPM information comprises an index indicating a position of the MPM in a MPM list associated with the plurality of MPMs, (Kim [0092] the most probable mode (MPM) is applied to the current block or the remaining mode is applied to the current block. In addition, in the case that the MPM is applied to the current block, the prediction mode information may further include index information (e.g., mpm_idx) indicating one of the intra prediction mode candidates (e.g., MPM candidates)) using a sequence of a plurality of coding bins, comprising: (Kim [0167] Table 10, bins 0, 1, and 2 of the MPM index may be coded based on the context model, ctxInc for the bin 0 may be derived as 0, ctxInc for the bin 1 may be derived as 1, and ctxInc for the bin 2 may be 

Kim [0167] Referring to Table 10, bins 0, 1, and 2 of the MPM index may be coded based on the context model, ctxInc for the bin 0 may be derived as 0, ctxInc for the bin 1 may be derived as 1, and ctxInc for the bin 2 may be derived as 2. Meanwhile, the bypass coding may be applied to the bins 3 and 4 of the MPM index. Kim do not explicitly teach a first coding bin, wherein the first coding bin is first in the sequence of the plurality of coding bins and wherein the first coding bin is a context coding bin; and a second coding bin, wherein the second coding bin is a coding bin directly following the first coding bin in the sequence of the plurality of coding bins and wherein the second coding bin is a bypass encoded bin.

However Zhang teach a first coding bin, wherein the first coding bin is first in the sequence of the plurality of coding bins and wherein the first coding bin is a context coding bin; and (Zhang [0220] each bin, it may be coded with context or bypass coding methods. Zhang [0240] TR with cRiceParam equal to 0, i.e., TU is used. The first bin of merge_idx is coded with one context and the remaining bins, if exist, are coded with bypass)
a second coding bin, wherein the second coding bin is a coding bin directly following the first coding bin in the sequence of the plurality of coding bins and wherein the second coding bin is a bypass encoded bin. (Zhang [0220] each bin, it may be coded with context or bypass coding methods. Zhang [0240] TR with 

Examiner’s note: Encoding and decoding is done using same inverse algorithm.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, further incorporating Zhang in video/camera technology. One would be motivated to do so, to incorporate a first coding bin, wherein the first coding bin is first in the sequence of the plurality of coding bins and wherein the first coding bin is a context coding bin; and a second coding bin, wherein the second coding bin is a coding bin directly following the first coding bin in the sequence of the plurality of coding bins and wherein the second coding bin is a bypass encoded bin. This functionality will improve coding efficiency. The merge_idx coding algorithm of Zhang will be applicable to MPM index coding with predictable results.

Regarding to claim 2 and 14:

Cancelled.

Regarding to claim 3, 15 and 21:

3. Kim teach the method of claim 1, Kim do not explicitly teach wherein encoding the MPM information using the coding bin comprises, if a coding bin is the second coding bin or follows the second coding bin in the sequence of the plurality of coding bins, bypass encoding the coding bin.

However Zhang teach wherein encoding the MPM information using the coding bin comprises, if a coding bin is the second coding bin or follows the second coding bin in the sequence of the plurality of coding bins, bypass encoding the coding bin. (Zhang [0220] each bin, it may be coded with context or bypass coding methods. Zhang [0240] TR with cRiceParam equal to 0, i.e., TU is used. The first bin of merge_idx is coded with one context and the remaining bins, if exist, are coded with bypass)

Regarding to claim 4, 16 and 22:

4. Kim teach the method of claim 1, wherein the index is encoded by using truncated unary binarization. (Kim [0105] the index indicating the MPM candidates may be coded with truncated unary code)

Examiner’s note: De-binarization and binarization is done using same inverse algorithm.

Regarding to claim 5:

5. Kim teach the method of claim 1, further comprising: determining a prediction mode for intra prediction coding a second data unit, (Kim [0069] a unit for determining which one will be used between the intra-prediction and the inter-prediction may be different from a unit for generating a prediction sample. In addition, a unit for generating the prediction sample may also be different in the inter-prediction and the intra-prediction. For example, which one will be applied between the inter-prediction and the intra-prediction may be determined in unit of CU) wherein: the determined prediction mode is not a most probable mode in a current list of a plurality of most probable modes; and (Kim [0093] in the case that the MPM is not applied to the current block, the prediction mode information may further include remaining intra prediction mode information (e.g., rem_inra_luma_pred_mode) indicating one of the remaining intra prediction modes except the intra prediction mode candidates. The remaining intra prediction mode information may also be referred to as MPM remainder information.)
encoding the determined prediction mode using a fixed length code. (Kim [0109] an index representing an intra prediction mode applied to the current block may be coded by using a variable length coding or a fixed length coding)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482